      CASE 0:20-cv-00284-NEB-KMM Document 15 Filed 06/02/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 JAMES T SMITH,                                    Case No. 20‐CV‐284 (NEB/KMM)

                      Petitioner,
                                                      ORDER ON REPORT AND
 v.                                                    RECOMMENDATION

 NANCY PELOSI, and J FIKES,

                      Respondents.




       This matter is before the Court on Petitioner James T. Smith’s Petition for a writ of

habeas corpus under 28 U.S.C. §§ 2241(a)(c)(3), 2243, and 2244(2)(B)(ii) (ECF No. 1) and

his subsequent Motion for Document(s), Motion for Summary Judgment, and Motion for

Judgment on the Pleadings (ECF Nos. 4, 5, 8). The April 21, 2020 Report and

Recommendation of United States Magistrate Judge Katherine Menendez recommends

dismissing the habeas petition for lack of jurisdiction, dismissing President Trump and

Speaker Pelosi from this action with prejudice, and dismissing the remaining motions as

moot. (ECF No. 10 (“R&R”).) Smith timely filed objections to the R&R. (ECF No. 11.)

       Smith’s objections merely re‐raise his Petition’s and Motions’ arguments. He first

contends that the Court must produce the oaths of office to prove its authority and/or

jurisdiction to preside over this Petition. (ECF No. 11 at 1.) That is precisely what his

Motion for Document(s) (ECF No. 4) seeks; it and does not respond to the R&R’s
     CASE 0:20-cv-00284-NEB-KMM Document 15 Filed 06/02/20 Page 2 of 3



recommendations. Smith next argues that Title 18 of the United States Code was

fraudulently adopted by Congress. (ECF No. 11 at 1–2.) This objection also falls short, in

part because it simply resurrects his Petition’s claims without specifically objecting to the

R&R.

       “Objections to an R&R that are not specific but merely repeat arguments presented

to and considered by a magistrate judge are not entitled to de novo review, but rather are

reviewed for clear error.” Bui v. U.S. Attorneyʹs Office, No. 15‐CV‐2001 (JRT/FLN), 2015

WL 6758142, at *1 (D. Minn. Nov. 5, 2015); see also Fields v. Henry, No. 17‐CV‐2662

(WMW/KMM), 2019 WL 6037425, at *1 (D. Minn. Nov. 14, 2019) (“Without more, merely

restating arguments and facts that have been presented to the magistrate judge does not

constitute a viable objection to an R&R.”). When a party fails to specifically object to the

R&R, the Court’s task is to determine whether the R&R is clearly erroneous or contrary

to law. See Fed. R. Crim. P. 59; Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per

curiam). Having reviewed the R&R accordingly, the Court finds that no clear error exists

and thus accepts the R&R.

                                     CONCLUSION

       Based on all the files, records, and proceedings herein, the Court OVERRULES

Smith’s objections (ECF No. 11) and ACCEPTS the R&R (ECF No. 10). Accordingly, IT IS

HEREBY ORDERED THAT:




                                             2
     CASE 0:20-cv-00284-NEB-KMM Document 15 Filed 06/02/20 Page 3 of 3



      1.     Smith’s claims on behalf of President Trump are DISMISSED WITH

             PREJUDICE, and President Trump is DISMISSED from this action;

      2.     Smith’s claims against Speaker Pelosi are DISMISSED WITH PREJUDICE,

             and Speaker Pelosi is DISMISSED from this action;

      3.     This action (ECF No. 1) is DISMISSED WITHOUT PREJUDICE;

      4.     Smith’s Motion for Document(s) (ECF No. 4) is DENIED as moot;

      5.     Smith’s Motion for Summary Judgment (ECF No. 5) is DENIED as moot;

             and

      6.     Smith’s Motion for Judgment on the Pleadings (ECF No. 8) is DENIED as

             moot.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: June 2, 2020                          BY THE COURT:

                                             s/Nancy E. Brasel
                                             Nancy E. Brasel
                                             United States District Judge




                                         3
